Oo OO NTN DN AW FB WYO YPN =

NY NY NY NY NY NY NY NO RD ee ee ee ee ee UL
aon DR FF YB NY —§ SG GO wo IW HH BRB wD YY SB GS

Case 2:19-cv-00887-RSL Document 16-1 Filed 09/20/19 Page 1 of 2

The Honorable Robert S. Lasnik

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NORTHWEST ENVIRONMENTAL ADVOCATES,

an Oregon non-profit corporation, Case No. 2:19-cv-00887-RSL
Plaintiff,
PROPOSED} ORDER ON
v. JOINT MOTION FOR ENTRY OF
ORDER VACATING CASE
UNITED STATES ENVIRONMENTAL SCHEDULE AND SETTING

PROTECTION AGENCY, an agency of the United | DEADLINES
States of America,

Defendant.

 

 

Upon review of the Parties’ Joint Motion for Entry of Order Vacating Case Schedule and
Setting Deadlines, and the Parties having stipulated and agreed to the following schedule, the
Court hereby ORDERS the Parties to comply with the following schedule:

1. By October 4, 2019, the parties shall confer and agree on the scope of a supplemental

search for records potentially responsive to the FOIA Request;

2. By December 6, 2019, Defendant shall complete a supplemental search for

potentially responsive records consistent with the scope agreed to pursuant to
Paragraph 1, above, and release to Plaintiff any responsive records discovered and

provide Plaintiff with an updated Index of Redacted or Entirely Withheld Records;

 

 

 

PROPOSED ORDER - 1

 
Oo oO YN DR A & HR BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00887-RSL Document 16-1 Filed 09/20/19 Page 2 of 2

3. By December 13, 2019, Plaintiff shall provide Defendant with a list of documents
that Defendant has withheld in whole or in part that Plaintiff desires Defendant to re-
review to determine if withholding remains appropriate;

4. By January 17, 2020, Defendant shall re-review the records identified by Plaintiff
pursuant to Paragraph 3, above, and, for each record, do either of the following:

a. Release the record in its entirety;

b. Release the record with reduced redactions;

c. For any record selected by Plaintiff that Defendant continues to withhold in
full or in part, provide Plaintiff with an explanation for why Defendant is
withholding the record, in whole or in part.

5. By January 31, 2020, the Parties will submit a Joint Status Report to the Court

notifying the Court of any remaining issues in the litigation.

Mt Sark’

Honorable Robert S. Lasnik
United States District Judge

7 ¥
DATED THIS 24 day of September, 2019.

Presented by:

EARTHRISE LAW CENTER
By: s/ Lia Comerford
Lia Comerford, OSB #141513

KAMPMEIER & KNUTSEN, PLLC
By: s/ Paul Kampmeier

Paul Kampmeier, WSBA #31560
Attorneys for Plaintiff

BRIAN T. MORAN
United States Attorney

By: /s/ Michelle R. Lambert
Michelle R. Lambert, NYS #4666657
Assistant United States Attorney

Attorneys for EPA

 

 

 

PROPOSED ORDER - 2

 
